Exhibit 23, Form 11-K Kansas City Life Insurance Company Consent of Independent Registered Public Accounting Firm The Board of Directors Kansas City Life Insurance Company: We consent to the incorporation by reference in the registration statement (Nos.333-89984, 333-52290, and 333-98805) on Form S-8 of Kansas City Life Insurance Company of our report dated June29, 2010, with respect to the statements of net assets available for benefits of the Kansas City Life Insurance Savings and Profit Sharing Plan as of December31, 2009 and 2008, the related statement of changes in net assets available for benefits for the year ended December31, 2009, and the supplemental schedule of ScheduleH, line 4i – Schedule of Assets (Held at end of Year) as of December31, 2009, which report appears in the December31, 2009 annual report on Form11-K of the Kansas City Life Insurance Company Savings and Profit Sharing Plan. /s/ KPMG LLP KPMG LLP Kansas City, Missouri June 29, 2010
